995 So. 2d 1097 (2008)
Jennifer L. HODGES, Appellant,
v.
DEERING BAY MARINA ASSOCIATION, INC., a Florida corporation, Appellee.
No. 3D07-1370.
District Court of Appeal of Florida, Third District.
November 26, 2008.
Jennifer L. Hodges, in proper person.
Phillips, Cantor & Berlowitz and Gary S. Phillips and Jeffrey B. Shalek, Hollywood, for appellee.
Before RAMIREZ, SUAREZ, and LAGOA, JJ.
PER CURIAM.
Affirmed. See Hill v. Deering Bay Marina Ass'n, 985 So. 2d 1162 (Fla. 3d DCA 2008); Easton v. Appler, 548 So. 2d 691 (Fla. 3d DCA 1989).